Citation Nr: 0026520	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  99-05 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to higher staged ratings for bilateral hearing 
loss, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1966 to August 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 RO rating decision that granted service 
connection for bilateral hearing loss, and assigned a 
noncompensable evaluation under diagnostic code 6100, 
effective from September 1997.  The veteran submitted a 
notice of disagreement in April 1998, and the RO issued a 
statement of the case in December 1998.  The veteran 
submitted a substantive appeal in January 1999.  In October 
1999, an informal conference was held with the veteran and 
the Decision Review Officer, as requested by the veteran, in 
lieu of a formal personal hearing.  In January 2000, the RO 
increased the rating for bilateral hearing loss to 10 
percent, effective from November 1999. The veteran has 
continued his appeal.


FINDINGS OF FACT

1.  Neither version of the regulations for rating impaired 
hearing is advantageous to the veteran.

2.  The veteran has an average pure tone threshold (at 1,000, 
2,000, 3,000, and 4,000 hertz) of 72 decibels in the right 
ear with a 92 percent speech discrimination score; his 
average pure tone threshold (at the same frequencies) in the 
left ear is 77 decibels with a 76 percent speech 
discrimination score.

3.  Prior to November 2, 1999, the veteran had an average 
pure tone threshold (at 1,000, 2,000, 3,000, and 4,000 hertz) 
of 69 decibels in the right ear with an 82 percent speech 
discrimination score; his average pure tone decibel threshold 
(at the same frequencies) in the left ear was 66 decibels 
with a 92 percent speech discrimination score.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.85, 4.87, Tables VI and VII, Code 
6100, effective prior to and as of June 10, 1999.

2.  The criteria for a compensable rating for bilateral 
hearing loss are not met prior to November 2, 1999.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.85, 4.87, 
Tables VI and VII, Code 6100, effective prior to and as of 
June 10, 1999; Fenderson v. West, 12 Vet. App. 119 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Factual Background

The veteran had active service from November 1966 to August 
1968.

Service medical records at the time of the veteran's 
separation examination in July 1968 show that he sustained 
some degree of hearing loss in service.

Records show that the veteran underwent an audiological 
evaluation in September 1981.  He was diagnosed with 
bilateral symmetrical high frequency sensorineural hearing 
loss.

Records show that the veteran underwent a VA audiological 
evaluation in October 1997.  He reported difficulty 
understanding conversational speech, a history of right 
tympanic membrane perforation while stationed in Vietnam, and 
a significant history of hazardous noise exposure.  Test 
results indicated severe high frequency sensorineural hearing 
loss with excellent discrimination in the right ear, and 
severe high frequency sensorineural hearing loss with good 
discrimination in the left ear.  The veteran was scheduled 
for a hearing aid fitting.

An April 1998 RO rating decision granted service connection 
for bilateral hearing loss and assigned a zero percent 
rating, effective from the date of the claim in September 
1997.

Records show that the veteran underwent VA audiometric 
testing in August 1998.  He reported a long history of ear 
problems and hearing loss, stemming from his service in the 
Army mortar brigades.  The veteran described one occasion 
where mortars blew up near his ears, and his right eardrum 
burst.  The veteran reported that his hearing has gotten 
progressively worse in both ears, and that he has difficulty 
hearing mechanical noises and a beeper while working in 
maintenance.  The veteran also reported difficulty hearing 
higher-pitched smoke detectors, and difficulty understanding 
telephone conversations.  He was fitted for a hearing aid 
approximately one year ago.  The veteran reported having 
occasional ringing tinnitus in both ears.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
55
90
95
LEFT
25
30
55
95
85

Speech discrimination was 84 percent in the right ear and 92 
percent in the left ear.  The average pure tone threshold in 
the right ear at the measured frequencies was 69 decibels, 
and the average pure tone threshold at the same frequencies 
in the left ear was 66 decibels.  The veteran was diagnosed 
with a mild sloping to severe/profound sensorineural hearing 
loss, bilaterally, with a slight, low-frequency conductive 
component.  The examiner noted that the veteran was in need 
of amplification and probably would benefit from a hearing 
aid amplification in both ears, rather than just in the left 
ear.

Records show that the veteran underwent VA audiometric 
testing in November 1999.  The veteran reported that his 
right eardrum was perforated in Vietnam, and that he has a 
hearing loss in both ears.  He was fitted with a hearing aid 
in his left ear in 1977.  The veteran reported difficulty 
hearing and periodic tinnitus. On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
70
90
95
LEFT
35
35
65
105
105

Speech discrimination was 92 percent in the right ear and 76 
percent in the left ear.  The average pure tone threshold in 
the right ear at the measured frequencies was 72 decibels, 
and the average pure tone threshold at the same frequencies 
in the left ear was 77 decibels.  The veteran was diagnosed 
with a mild to profound precipitously sloping sensorineural 
hearing loss, bilaterally, with thresholds being worse in the 
left ear. The examiner noted a drop in hearing in the 
veteran's left ear since the August 1998 examination.

A January 2000 RO rating decision increased the evaluation 
for bilateral hearing loss from zero percent to 10 percent, 
effective from November 1999.

Statements of the veteran in the claims folder are to the 
effect that his hearing loss has increased in severity and 
that he now wears hearing aids.


B.  Legal Analysis

The veteran's claim is well grounded, meaning it is 
plausible. The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole history, 38 C.F.R. § 4.41, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the initial assignment of a disability rating has been 
appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Also, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from level I for essentially normal 
acuity through level XI for profound deafness.  38 U.S.C.A. § 
1160(a); 38 C.F.R. §§ 4.85, 487, Codes 6100 to 6110.

Assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

The regulations for evaluation of hearing impairment were 
revised, effective June 10, 1999.  64 Fed. Reg. 25202 (May 
11, 1999).  When regulations are changed during the course of 
the veteran's appeal, the criteria that are to the advantage 
of the veteran should be applied.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).



The pertinent regulations do not contain any substantive 
changes that affect this case, but add certain provisions 
that were already the practice of VA.  64 Fed. Reg. 25,202 
(1999) (codified at 38 C.F.R. § 4.85). The frequencies used 
for the evaluation of hearing loss, the percentage of speech 
discrimination used for the evaluation of hearing loss, and 
the tables used to determine the level of hearing impairment 
and the disability evaluation of each level of hearing 
impairment have not been changed.

The revised regulatory provisions essentially addressed the 
question of whether the speech discrimination testing 
employed by VA in a quiet room with amplification of sounds 
accurately reflects the extent of hearing impairment. Based 
upon research, two circumstances were identified where 
alternative tables could be employed.  One was where the 
puretone threshold at each of the four frequencies of 1,000, 
2,000, 3,000 and 4,000 hertz is 55 decibels or greater.  The 
second was where the puretone threshold is 30 decibels or 
less at 1,000 hertz, and is 70 decibels or more at 2,000 
hertz.  64 Fed. Reg. 25,209 (1999) (codified at 38 C.F.R. § 
4.86).  In this case, the record does not reveal puretone 
thresholds meeting either of those criteria.

The veteran's asserts that his bilateral hearing loss is more 
severe than currently evaluated, but a higher rating is not 
supported by the objective medical evidence of record.  At 
the time of his last audiometric examination in November 1999 
he had an average pure tone threshold (at 1,000, 2,000, 
3,000, and 4,000 hertz) of 72 decibels with a 92 percent 
speech discrimination score in the right ear that corresponds 
to acuity level II in Table VI of 38 C.F.R. § 4.85. The 
average pure tone threshold in the left ear at the same 
frequencies was 77 decibels with a speech discrimination 
score of 76 percent that corresponds to acuity level V in 
Table VI.  An acuity level of II in the better ear and of V 
in the poorer ear requires a 10 percent rating under 
diagnostic code 6100 in Table VII of 38 C.F.R. § 4.85.



The evidence indicates that the veteran's current audiometric 
results support no more than a 10 percent rating under either 
the old or new regulations. 

After consideration of all the evidence, the Board finds that 
the current 10 percent rating for the veteran's bilateral 
hearing loss represents the correct application of the rating 
schedule to the audiometric results.  There is no evidence in 
the record that the veteran's bilateral hearing loss presents 
exceptional or unusual circumstances to warrant referral of 
the case to the RO to consider the assignment of a rating on 
an extraschedular basis.  38 C.F.R. §§ 3.321(b)(1).

The preponderance of the evidence is against the claim for a 
higher rating for the veteran's bilateral hearing loss, and 
the claim is denied.  Since the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must now consider whether a "staged" rating is 
indicated. In the veteran's prior VA examination in August 
1998, he had an average pure tone threshold (at 1,000, 2,000, 
3,000, and 4,000 hertz) of 69 decibels with an 82 percent 
discrimination score in the right ear that corresponds to 
acuity level III in Table VI of 38 C.F.R. § 4.85. The average 
pure tone threshold in the left ear at the same frequencies 
was 66 decibels with a discrimination score of 92 percent 
that corresponds to acuity level II in Table VI.  An acuity 
level of II in the better ear and of III in the poorer ear 
requires a zero percent rating under diagnostic code 6100 in 
Table VII of 38 C.F.R. § 4.85.  As such, the Board finds that 
the level of impairment due to bilateral hearing loss, which 
warrants a 10 percent rating, has existed since the VA 
examination on November 2, 1999.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Therefore, the Board finds that the 
propriety of a staged rating for the periods before and after 
the VA examination on November 2, 1999, is indicated by the 
medical evidence of record.





ORDER

A rating in excess of 10 percent for bilateral hearing loss 
is denied.

An initial (compensable) rating for bilateral hearing loss 
prior to November 2, 1999, is denied.




		
	J. E. DAY 
	Veterans Law Judge
	Board of Veterans' Appeals



 

